Exhibit 10.9

Grantee:     

Shares:      

MATRIX SERVICE COMPANY

AWARD AGREEMENT

                    , 20        

«Grantee»

«Address1»

«Address2»

«City», «State» «PostalCode»

Dear «FirstName»:

1. Award. The awards set forth in this Award Agreement (the “Award Agreement”)
are subject to your acceptance of and agreement to all of the applicable terms,
conditions, and restrictions described in the 2004 Stock Incentive Plan of
Matrix Service Company, a Delaware corporation (the “Company”), as amended and
restated effective October 23, 2006, and as further amended by Amendments 1, 2
and 3 thereto (the “Plan”), a copy of which is on file with, and may be obtained
from, the Secretary of the Company, and to your acceptance of and agreement to
the further terms, conditions, and restrictions described in this Award
Agreement. To the extent that any provision of this Award Agreement conflicts
with the expressly applicable terms of the Plan, it is hereby acknowledged and
agreed that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan.

2. Restricted Stock Units.

(a) Restricted Stock Units Award. The Company hereby grants to you an aggregate
of up to «Shares» restricted stock units (individually, an “RSU,” and
collectively, “RSUs”) as more specifically set forth in Section 2(e). Each RSU
entitles you to receive one share of common stock, par value $.01 per share, of
the Company (the “Restricted Shares”) at such time as the restrictions described
in Section 2(d)(ii) lapse as described in Section 2(e).

(b) Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Restricted Shares you become entitled to receive hereunder by
book-entry registration or by issuance of a certificate or certificates for the
Restricted Shares in your name as soon as practicable after the restrictions in
Section 2(d)(ii) lapse as described in Section 2(e). In the event the Company
issues a certificate or certificates for the Restricted Shares, such
certificates shall be subject to such stop transfer orders and other
restrictions as the committee of the Board of Directors that administers the
Plan may deem necessary or advisable under the Plan and rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which such Restricted Shares are then listed, and any applicable foreign,
federal or state securities laws.



--------------------------------------------------------------------------------

(c) Stockholder Rights Prior to Issuance of Restricted Shares. Neither you nor
any of your beneficiaries shall be deemed to have any voting rights, rights to
receive dividends or other rights as a stockholder of the Company with respect
to any Restricted Shares covered by the RSUs until the date of book-entry
registration or issuance by the Company of a certificate to you for such
Restricted Shares.

(d) Restrictions.

(i) Your ownership of the RSUs shall be subject to the restrictions set forth in
subsection (ii) of this Section 2(d) until such restrictions lapse pursuant to
the terms of Section 2(e).

(ii) The restrictions referred to in subsection (i) of this Section 2(d) are as
follows:

(A) At the time of your termination of employment with the Company or a
Subsidiary, other than a termination of employment that occurs as a result of an
event described in Section 2(e)(ii), you shall forfeit the RSUs to the Company
and all of your rights thereto shall terminate without any payment of
consideration by the Company.

(B) You may not sell, assign, transfer or otherwise dispose of any RSUs or any
rights under the RSUs. No RSU and no rights under any such RSU may be pledged,
alienated, attached or otherwise encumbered, other than by will or the laws of
descent and distribution. If you or anyone claiming under or through you
attempts to violate this Section 2(d)(ii)(B), such attempted violation shall be
null and void and without effect, and all of the Company’s obligations hereunder
shall terminate.

(e) Lapse of Restrictions.

(i) The restrictions described in Section 2(d)(ii) shall lapse with respect to
the RSUs in five equal installments of 20 percent each on each of the first,
second, third, fourth and fifth anniversaries of the date of this Award
Agreement, such that the restrictions set forth in Section 2(d)(ii) shall have
lapsed with respect to 100 percent of the RSUs on the fifth anniversary of the
date of this Award Agreement.

(ii) Notwithstanding the provisions of subsections (i) of this Section 2(e), the
restrictions described in Section 2(d)(ii) shall lapse with respect to all RSUs
upon the occurrence of any of the following events:

(A) Your death, Disability or your Retirement; or

(B) A Change of Control of the Company.

 

2



--------------------------------------------------------------------------------

(iii) On the date of the lapse of the restrictions in accordance with this
Section 2(e), or in any event, no later than the earlier of ninety (90) days
after such date or two and one half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(e), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(b) of this Award Agreement for the Restricted Shares
covered by such RSUs in redemption of such RSUs. Notwithstanding the foregoing,
in the event that the restrictions lapse upon the occurrence of your Retirement,
then, in the event that Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) applies to the award of the Restricted Stock and you
are a Specified Employee of the Company on the date of your Retirement, the
Company will not make such book-entry registration or issue you such certificate
before the date which is six (6) months after the date of your Retirement (or,
if earlier, the date of your death). If you die prior to the end of the
applicable six month period, such book-entry registration or issuance of such
certificate will be accelerated as soon as practicable following your death, but
in any case not more than ninety (90) days thereafter.

3. Agreement with Respect to Taxes; Share Withholding.

(a) You agree that (1) you will pay to the Company or an Affiliate, as the case
may be, in cash, or make arrangements satisfactory to the Company or such
Affiliate regarding the payment of any taxes of any kind required by law to be
withheld by the Company or any of its Affiliates with respect to the RSUs and/or
the Restricted Shares and (2) the Company or any of its Affiliates shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to you any taxes of any kind required by law to be withheld with
respect to the RSUs and/or the Restricted Shares.

(b) You agree that, if required by applicable law, you shall pay any taxes no
later than the date as of which the value of the RSUs and/or Restricted Shares
first become includible in your gross income for income tax purposes; provided,
however, that the Committee may, in accordance with Section 11(b) of the Plan,
permit you to: (i) elect withholding by the Company of Restricted Shares
otherwise deliverable to you pursuant to this Award Agreement (provided,
however, that the amount of any Restricted Shares so withheld shall not exceed
the amount necessary to satisfy the Company’s or any Affiliate’s required tax
withholding of obligations using the minimum statutory withholding rates for
Federal, state and/or local tax purposes, including payroll taxes, that are
applicable to supplemental taxable income) and/or (ii) tender to the Company
shares of Stock owned by you (or by you and your spouse jointly) and acquired
more than six (6) months prior to such tender in full or partial satisfaction of
such tax obligations, based, in each case, on the Fair Market Value of the Stock
on the payment date as determined by the Committee.

4. Adjustment of Shares. The number of Restricted Shares subject to the RSUs
awarded to you under this Award Agreement may be adjusted as provided in the
Plan.

5. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Restricted Shares received pursuant to this Award
Agreement except pursuant to an effective registration statement under the
U.S. Securities Act of 1933, as

 

3



--------------------------------------------------------------------------------

amended, or pursuant to an applicable exemption from such registration. Unless a
registration statement relating to the Restricted Shares issuable upon the lapse
of the restrictions on the RSUs pursuant to this Award Agreement is in effect at
the time of issuance of such Restricted Shares, the certificate(s) for the
Restricted Shares shall contain the following legend:

The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.

6. Certain Definitions. Capitalized terms used in this Award Agreement and not
otherwise defined herein shall have the respective meanings provided in the
Plan.

7. Compliance with 409A. The Company intends that this Award Agreement and the
Plan either (1) comply with Section 409A and guidance thereunder or (b) be
excepted from the provisions of Section 409A. Accordingly, the Company reserves
the right and you agree that the Company shall have the right, without your
consent and without prior notice to you, to amend either or both this Award
Agreement and the Plan to cause this Award Agreement and the Plan to be so
compliant or so excepted and to take such other actions under the Plan and this
Award Agreement to achieve such compliance or exception.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

MATRIX SERVICE COMPANY By:  

 

Name:

 

Title:

 

The foregoing Award Agreement is accepted by me as of
                                    , and I hereby agree to the terms,
conditions, and restrictions set forth above and in the Plan.

 

 

«Grantee»

 

5